Exhibit 10.22(o)

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

DRAFTED BY, RECORDING

REQUESTED BY AND AFTER

RECORDING RETURN TO:

Katten Muchin Rosenman LLP

525 W. Monroe

Chicago, Illinois 60661

Attention: Claudia Duncan, Esq.

NOTWITHSTANDING ANYTHING CONTAINED IN THIS MORTGAGE TO THE CONTRARY, THE MAXIMUM
AMOUNT OF PRINCIPAL INDEBTEDNESS SECURED BY THIS MORTGAGE AT THE TIME OF
EXECUTION HEREOF OR WHICH UNDER ANY CONTINGENCY MAY BECOME SECURED BY THIS
MORTGAGE IS $1,478,400.00.  MORTGAGE RECORDING TAX: $18,480.00.

THIS MORTGAGE SECURES FUTURE ADVANCES

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FINANCING
STATEMENT (FIXTURE FILING)

by

FLEISHMANN’S VINEGAR COMPANY, INC., a Delaware corporation,

as Mortgagor,

﻿

to

﻿

MARANON CAPITAL, L.P., a Delaware limited partnership,

as Agent for the Lenders described herein,

as the Mortgagee,

﻿

Relating to Real Property located at:

4754 Route 414, North Rose, Wayne County, NY

DATED:  AS OF DECEMBER 19,  2016



--------------------------------------------------------------------------------

 



THIS MORTGAGE DOES NOT ENCUMBER REAL PROPERTY PRINCIPALLY IMPROVED OR TO BE
IMPROVED BY ONE OR MORE STRUCTURES CONTAINING IN THE AGGREGATE NOT MORE THAN SIX
RESIDENTIAL DWELLING UNITS, EACH HAVING ITS OWN SEPARATE COOKING FACILITIES.

THE SECURED PARTY (MORTGAGEE) DESIRES THIS DOCUMENT TO SERVE AS A FINANCING
STATEMENT FILED AS A FIXTURE FILING UNDER THE NEW YORK UNIFORM COMMERCIAL CODE
AND TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE DESCRIBED HEREIN

THIS DOCUMENT BEING THE SAME PREMISES CONVEYED FROM BURNS PHILP FOOD INC. BY
MERGER TO FLEISCHMANN’S YEAST INC. BY DEED RECORDED ON NOVEMBER 1, 2002 IN THE
OFFICE OF THE CLERK, WAYNE COUNTY AS DOCUMENT NO. R9014949  

﻿

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FINANCING
STATEMENT (FIXTURE FILING)

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FINANCING
STATEMENT (FIXTURE FILING) (this “Mortgage”), is dated as of December 19, 2016,
by FLEISCHMANN’S VINEGAR COMPANY, INC., a Delaware corporation (“Mortgagor”),
whose address for notice hereunder is 12604 Hiddencreek Way, Suite A, Cerritos,
California 90703, Attention: Chief Financial Officer,  to and for the benefit of
MARANON CAPITAL, L.P., a Delaware limited partnership (“Maranon”), in its
capacity as agent on behalf of the Lenders (as defined below; Maranon acting in
such capacity, together with any successors or assigns in such capacity, is
referred to herein as “Mortgagee” or “Agent”), whose address for notices is 303
West Madison Street, Suite 2500, Chicago, Illinois 60606, Attention: Chief
Financial Officer.

RECITALS:

A.       Subject to the terms and conditions of that certain Credit Agreement
dated as of October 3, 2016 (as  amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Mortgagor and certain affiliates of Mortgagor, as borrowers
(collectively, “Borrowers”), and Maranon,  as agent for certain financial
institutions, funds and other investors who are or hereafter become parties to
such Credit Agreement from time to time as lenders (such lender parties are,
collectively, the “Lenders”), Lenders have agreed to make available to Borrowers
certain loans, including a revolving credit facility (including a letter of
credit sub facility) in a principal amount not to exceed $15,000,000.00 at any
time outstanding (as such amount may be adjusted, if at all, from time to time
in accordance with the Credit Agreement) (collectively, the “Revolving Loans”)
and a term loan facility in the original principal amount of $130,000,000.00
(the “Term Loans”; the Term Loans and the Revolving Loans are, together, the
“Loans”).  All capitalized terms used herein but not otherwise defined shall
have the meanings set forth in the Credit Agreement. The Revolving Loans are
evidenced by the Credit Agreement and may be further evidenced by certain
Revolving



--------------------------------------------------------------------------------

 



Notes made by Borrowers (which notes, together with all notes issued in
substitution or exchange therefor and all amendments thereto, are hereinafter
referred to as the “Revolving Notes”), and the Term Loans are evidenced by the
Credit Agreement and may be evidenced by certain Term Notes made by Borrowers
(which notes, together with all notes issued in substitution or exchange
therefor and all amendments thereto, are hereinafter referred to as the “Term
Notes”; the Revolving Notes and the Term Notes, collectively with all notes
issued in substitution or exchange therefor and all amendments thereto, are
referred to as the “Notes”).  The Credit Agreement and Notes provide for certain
payments as set forth therein and in the Credit Agreement with the balances
thereof due and payable at such times and in such amounts specified in the
Credit Agreement and in no event later than October 3, 2022 (such final outside
maturity date of all Loans pursuant to the Credit Agreement is referred to
herein as the “Maturity Date”).  EACH NOTE PROVIDES FOR A VARIABLE RATE OF
INTEREST WHICH VARIES WITH CHANGES IN THE BASE RATE OR THE LIBOR RATE IN
ACCORDANCE WITH THE PROVISIONS OF SUCH NOTE AND THE CREDIT AGREEMENT;

B.       As a Borrower, Mortgagor will directly benefit from Lenders making the
Loans to Borrowers and the provision of extensions of credit and other
accommodations provided for in the Credit Agreement, and has therefore agreed to
execute and deliver this Mortgage to Agent upon the terms and conditions set
forth herein to secure the prompt payment and performance of all Obligations of
Borrowers, subject to the terms and conditions set forth in the Credit
Agreement..

AGREEMENT

NOW, THEREFORE, for the premises considered, Mortgagor covenants and agrees with
Mortgagee as follows:

ARTICLE 1

DEFINITIONS

﻿

Section 1.1   Definitions.  As used herein, the following terms shall have the
following meanings:

“Default Rate” means the rate of interest set forth in Section 1.2(d) of the
Credit Agreement.

“Mortgaged Property” means (1) the real property described in Exhibit A attached
hereto and made a part hereof (the “Land”), (2) all buildings, structures and
other improvements, now or at any time situated, placed or constructed upon the
Land (the “Improvements”), (3) all materials, supplies, appliances, equipment
(as such term is defined in the UCC), fixtures, apparatus and other items of
personal property now owned or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the “Fixtures”), (4) all goods, inventory, accounts,
general intangibles, software, investment property, instruments, letters of
credit, letter-of-credit rights, deposit accounts, documents, chattel paper and
supporting obligations, as each such term is presently or hereafter defined in
the UCC, and all other personal property of any kind or character, now or
hereafter



--------------------------------------------------------------------------------

 



affixed to, placed upon, used in connection with, arising from or otherwise
related to the Land and Improvements or which may be used in or relating to the
planning, development, financing or operation of the Mortgaged Property,
including, without limitation, furniture, furnishings, equipment, machinery,
money, insurance proceeds, accounts, contract rights, software, trademarks,
goodwill, promissory notes, electronic and tangible chattel paper, payment
intangibles, documents, trade names, licenses and/or franchise agreements,
rights of Mortgagor under leases of Fixtures or other personal property or
equipment, inventory, all refundable, returnable or reimbursable fees, deposits
or other funds or evidences of credit or indebtedness deposited by or on behalf
of Mortgagor with any governmental authorities, boards, corporations, providers
of utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs, and commercial tort claims
arising from the development, construction, use, occupancy, operation,
maintenance, enjoyment, acquisition or ownership of the Mortgaged Property (the
“Personalty”), (5) all reserves, escrows or impounds required under the Credit
Agreement and all deposit accounts (including accounts holding security
deposits) maintained by Mortgagor with respect to the Mortgaged Property,
(6) all plans, specifications, shop drawings and other technical descriptions
prepared for construction, repair or alteration of the Improvements, and all
amendments and modifications thereof (the “Plans”), (7) all leases, subleases,
licenses, concessions, occupancy agreements or other agreements (written or
oral, now or at any time in effect) which grant a possessory interest in, or the
right to use, all or any part of the Mortgaged Property, together with all
related security and other deposits (the “Leases”), (8) all of the rents,
revenues, income, proceeds, profits, security and other types of deposits, lease
cancellation payments and other benefits paid or payable by parties to the
Leases other than Mortgagor for using, leasing, licensing, possessing, operating
from, residing in, selling, terminating the occupancy of or otherwise enjoying
the Mortgaged Property (the “Rents”), (9) all other agreements, such as
construction contracts, architects’ agreements, engineers’ contracts, utility
contracts, maintenance agreements, management agreements, service contracts,
permits, licenses, certificates and entitlements in any way relating to the
development, construction, use, occupancy, operation, maintenance, enjoyment,
acquisition or ownership of the Mortgaged Property (the “Property Agreements”),
(10) all rights, privileges, tenements, hereditaments, rights‑of‑way, easements,
appendages and appurtenances appertaining to the foregoing, and all right, title
and interest, if any, of Mortgagor in and to any streets, ways, alleys, strips
or gores of land adjoining the Land or any part thereof, (11) all accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof, (12) all insurance policies (regardless of whether required by
Mortgagee), unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor, (13) all
mineral, water, oil and gas rights relating to all or any part of the Mortgaged
Property, (14) any awards, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made by any governmental
authority pertaining to the Land, Improvements, Fixtures or Personalty and (15)
all improvements, betterments, renewals, substitutes and replacements of, and
all additions and appurtenances to, the Mortgaged Property, hereafter acquired
by, or released to, Mortgagor or constructed, assembled or placed by Mortgagor
on the Land, and all conversions of the security constituted thereby (the “After
Acquired Property Interests”).  As used in this Mortgage, the term “Mortgaged
Property” shall mean all or, where the context permits or requires, any portion
of the above or any interest therein, wherever located.

“Secured Obligations” means



--------------------------------------------------------------------------------

 



(i)        the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all the Obligations, including without limitation,
all obligations, liabilities and indebtedness (including, without limitation,
principal, premium, interest (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of Mortgagor
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding),  fees, costs and
indemnities) of Mortgagor to the Lenders, whether now existing or hereafter
incurred under, arising out of, or in connection with, each Loan Document, if
any, to which Mortgagor is a party (regardless of whether each such Loan
Document is now in existence or hereafter arising) and the due performance and
compliance by Mortgagor with all of the terms, conditions and agreements
contained in each such Loan Document;

(ii)       any and all sums advanced by the Agent in order to preserve the
Mortgaged Property or preserve its lien and security interest in the Mortgaged
Property;

(iii)      in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations, or liabilities of Mortgagor referred to in clause
(i) above, after an Event of Default shall have occurred and be continuing, the
reasonable expenses of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Mortgaged Property, or of any
exercise by the Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs;

(iv)       all amounts paid by any Indemnitee (as hereinafter defined) as to
which such Indemnitee has the right to reimbursement under Section 7.16 of this
Mortgage; and

(v)        all amounts owing to the Agent pursuant to any of the Loan Documents
in its capacity as such;

it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Mortgage or extended from time to time after the date of this
Mortgage.

“UCC”  means the Uniform Commercial Code as enacted and in effect in the state
where the Land is located (and as it may from time to time be amended);
provided that, to the extent that the UCC is used to define any term herein or
in any other Loan Document and such term is defined differently in different
Articles or Divisions of the UCC, the definition of such term contained in
Article or Division 9 shall govern; provided further,  however, that if, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, any security interest herein
granted is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Land is located, the term “UCC”
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.



--------------------------------------------------------------------------------

 



ARTICLE 2

GRANT

﻿

Section 2.1   Grant.  To secure the full and timely payment and performance of
the Secured Obligations, Mortgagor hereby irrevocably MORTGAGES, GIVES, GRANTS,
WARRANTS, BARGAINS, SELLS, ALIENS, PLEDGES, ASSIGNS, TRANSFERS, HYPOTHECATES and
CONVEYS to Mortgagee the Mortgaged Property, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD, IN TRUST, and Mortgagor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Mortgagee.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

﻿

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1   Title to Mortgaged Property and Lien of This
Instrument.  Mortgagor has good and marketable title to the Mortgaged Property
free and clear of any liens, claims or interests, except the Permitted
Encumbrances, and has rights and the power to transfer each item of the
Mortgaged Property.  This Mortgage creates valid, enforceable first priority
liens and security interests against the Mortgaged Property. 

Section 3.2   First Lien Status.  Mortgagor shall preserve and protect the first
lien and security interest status of this Mortgage and the other Loan
Documents.  If any lien or security interest other than the Permitted
Encumbrances is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) give Mortgagee a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement.

Section 3.3   Payment and Performance.  Mortgagor shall pay the Secured
Obligations when due under the Loan Documents and shall perform the Secured
Obligations in full when they are required to be performed.

Section 3.4   Replacement of Fixtures and Personalty.   Except as permitted by
the Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, permit any of the Fixtures, Personalty or any equipment necessary for
Mortgagor’s operations to be removed at any time from the Land or Improvements,
unless the removed item is removed temporarily for maintenance and repair or, if
removed permanently, is obsolete and is replaced by an article of equal or
better suitability and value, owned by Mortgagor subject to the liens and
security interests of this Mortgage and the other Loan Documents, and free and
clear of any other lien or security interest except such as may be first
approved in writing by Mortgagee.  Mortgagor shall not incorporate into the
Mortgaged Property any item of personalty, fixtures or other property that is
not owned by Mortgagor free and clear of all liens or security interests except
the liens and security interests in favor of Mortgagee created by the Loan
Documents.



--------------------------------------------------------------------------------

 



Section 3.5   Maintenance of Rights of Way, Easements and Licenses.  Mortgagor
shall maintain all rights of way, easements, grants, privileges, licenses,
certificates, permits, entitlements, and franchises necessary for the use of the
Mortgaged Property and will not, without the prior consent of Mortgagee, consent
to any public restriction (including any zoning ordinance) or private
restriction as to the use of the Mortgaged Property.  Mortgagor shall comply
with all restrictive covenants affecting the Mortgaged Property, and all zoning
ordinances and other public or private restrictions as to the use of the
Mortgaged Property.  Mortgagor shall not demolish any Improvements or alter them
in any manner that substantially decreases the value thereof.

Section 3.6   Inspection.  Mortgagor shall permit Mortgagee and its agents,
representatives and employees, upon reasonable prior notice to Mortgagor, to
inspect the Mortgaged Property and conduct such environmental and engineering
studies as Mortgagee may require, provided that such inspections and studies
will be conducted during normal business hours and shall not materially
interfere with the use and operation of the Mortgaged Property.

Section 3.7   Other Covenants.  All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article 3,
shall be covenants running with the land. 

Section 3.8   Condemnation Awards and Insurance Proceeds.

(a)       Condemnation Awards.  All awards and compensation for any condemnation
or other taking, or any purchase in lieu thereof shall be subject to the terms
and conditions set forth in the Credit Agreement.

(b)       Insurance Proceeds.  All proceeds of any insurance policies insuring
against loss or damage to the Mortgaged Property shall be payable to such
parties and in such manner as set forth in the Credit Agreement.

Section 3.9   Insurance.  Mortgagor shall maintain or cause to be maintained,
insurance with respect to the Mortgaged Property in accordance the Credit
Agreement, provided, however, that Mortgagor shall not be required to obtain
hazard insurance coverage against risks to improvements in an amount exceeding
the replacement value of the improvements.   Mortgagor shall purchase a Federal
Emergency Management Agency Standard Flood Hazard Determination Form for the
Mortgaged Property, and if any portion of the Improvements is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, then Mortgagor shall maintain, or cause to be
maintained, flood insurance in an amount as required by law and reasonably
satisfactory to Mortgagee and in no event less than the maximum limit of
coverage available under the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, each as amended from time to time.    

Unless Mortgagor provides Mortgagee with evidence of the insurance coverage
required hereunder and under the Credit Agreement, Mortgagee may purchase
insurance at Mortgagor’s expense to protect Mortgagee’s interests in the
collateral. This insurance may, but need not, protect Mortgagor’s interests. The
coverage that Mortgagee purchases may not pay any claim that Mortgagor makes or
any claim that is made against



--------------------------------------------------------------------------------

 



Mortgagor in connection with the collateral. Mortgagor may later cancel any
insurance purchased by Mortgagee, but only after providing Mortgagee with
evidence that Mortgagor has obtained insurance as required hereunder and under
the Credit Agreement. If Mortgagee purchases insurance for the collateral,
Mortgagor will be responsible for the costs of that insurance, including
interest and any other charges Mortgagee may impose in connection with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance. The costs of the insurance may be added to the
total outstanding balance, obligation or indebtedness secured by this Mortgage.
The costs of the insurance may be more than the cost of insurance Mortgagor may
be able to obtain on Mortgagor’s own and may not satisfy any need for property
damage coverage or any mandatory liability insurance requirements imposed by
applicable law.

Section 3.10   Transfer or Encumbrance of the Mortgaged Property.  Mortgagor
shall not, except as and to the extent permitted in the Credit Agreement, sell,
convey, alienate, mortgage, encumber, pledge, lease or otherwise transfer the
Mortgaged Property or any part thereof, or permit the Mortgaged Property or any
part thereof to be sold, conveyed, alienated, mortgaged, encumbered, pledged,
leased or otherwise transferred.

Section 3.11   After Acquired Property Interests.  All After Acquired Property
Interests, immediately upon such acquisition, release, construction, assembling,
placement or conversion, as the case may be, and in each such case, without any
further mortgage, conveyance, assignment or other act by Mortgagor, shall become
subject to the Lien of this Mortgage (as provided in the granting clauses
hereof) as fully and completely, and with the same effect, as though owned by
Mortgagor on the date hereof and specifically described in the granting clauses
hereof.  Mortgagor shall execute and deliver to  Mortgagee all such other
assurances, deeds of trust, conveyances or assignments thereof as Mortgagee may
reasonably require for the purpose of expressly and specifically subjecting such
After Acquired Property Interests to the Lien of this Mortgage.  Mortgagor
hereby irrevocably authorizes and appoints Mortgagee as the agent and
attorney-in-fact of Mortgagor to, following the occurrence and during the
continuance of an Event of Default, execute all such documents and instruments
on behalf of Mortgagor, which appointment shall be irrevocable and coupled with
an interest.

ARTICLE 4

DEFAULT AND FORECLOSURE

﻿

Section 4.1   Remedies.  Upon the occurrence and during the continuance of an
Event of Default (as defined in the Credit Agreement), Mortgagee, as Agent for
the benefit of the Lenders, may, at Mortgagee’s election and by or through
Mortgagee or otherwise, exercise any or all of the following rights, remedies
and recourses:

(a)       Acceleration.  Declare the Secured Obligations to be immediately due
and payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is expressly waived by Mortgagor), whereupon the same
shall become immediately due and payable.



--------------------------------------------------------------------------------

 



(b)       Entry on Mortgaged Property.  Enter the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto.  If Mortgagor remains in possession of the Mortgaged Property after an
Event of Default and without Mortgagee’s prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.

(c)       Operation of Mortgaged Property.  Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee deems necessary or desirable), and apply all Rents and other
amounts collected by Mortgagee in connection therewith in accordance with the
provisions of Section 4.7.

(d)       Foreclosure and Sale.  Institute proceedings for the complete judicial
or, to the extent permitted by applicable law, nonjudicial foreclosure of this
Mortgage, in which case the Mortgaged Property may be sold for cash or credit in
one or more parcels.  With respect to any notices required or permitted under
the UCC, Mortgagor agrees that ten (10) days prior written notice shall be
deemed commercially reasonable.  At any such sale by virtue of any judicial
proceedings, power of sale or any other legal right, remedy or recourse, the
title to and right of possession of any such property shall pass to the
purchaser thereof, and to the fullest extent permitted by law, Mortgagor shall
be completely and irrevocably divested of all of its right, title, interest,
claim, equity of redemption and demand whatsoever, either at law or in equity,
in and to the property sold and such sale shall be a perpetual bar both at law
and in equity against Mortgagor, and against all other persons claiming or to
claim the property sold or any part thereof, by, through or under
Mortgagor.  Mortgagee or any of the other Lenders may be a purchaser at such
sale and if Mortgagee or such Lender is the highest bidder, may credit the
portion of the purchase price that would be distributed to Mortgagee or such
other Lender against the Secured Obligations in lieu of paying cash.

(e)       Receiver.  Make application to a court of competent jurisdiction for,
and obtain from such court as a matter of strict right and without notice to
Mortgagor or regard to the adequacy of the Mortgaged Property for the repayment
of the Secured Obligations, the appointment of a receiver of the Mortgaged
Property, and Mortgagor irrevocably consents to such appointment.  Any such
receiver shall have all the usual powers and duties of receivers in similar
cases, including the full power to rent, maintain and otherwise operate the
Mortgaged Property upon such terms as may be approved by the court, and shall
apply such Rents in accordance with the provisions of Section 4.7.

(f)       Other.  Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents, or a judgment on the Loans either before, during or after any
proceeding to enforce this Mortgage).

Section 4.2   Separate Sales.  Subject to the provisions of Section 4.1(d), the
Mortgaged Property may be sold in one or more parcels and in such manner and
order as Mortgagee, in its sole discretion, may elect; the right of sale arising
out of any Event of Default shall not be exhausted by any one or more sales. 



--------------------------------------------------------------------------------

 



Section 4.3   Remedies Cumulative, Concurrent and Nonexclusive.  Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Credit Agreement
and the other Loan Documents, or against the Mortgaged Property, or against any
one or more of them, at the sole discretion of Mortgagee, (c) may be exercised
as often as occasion therefor shall arise, and the exercise or failure to
exercise any of them shall not be construed as a waiver or release thereof or of
any other right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive.  No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

Section 4.4   Release of and Resort to Collateral.  Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first
priority lien and security interest in and to the Mortgaged Property.  For
payment of the Secured Obligations, Mortgagee may resort to any other security
in such order and manner as Mortgagee may elect.

Section 4.5   Waiver of Redemption, Notice and Marshalling of Assets.  To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of Mortgagee’s  election to exercise
or the actual exercise of any right, remedy or recourse provided for under the
Loan Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

Section 4.6   Discontinuance of Proceedings.  If Mortgagee shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Secured Obligations, the Loan Documents, the Mortgaged Property and otherwise,
and the rights, remedies, recourses and powers of Mortgagee shall continue as if
the right, remedy or recourse had never been invoked, but no such discontinuance
or abandonment shall waive any Event of Default which may then exist or the
right of Mortgagee thereafter to exercise any right, remedy or recourse under
the Loan Documents for such Event of Default.

Section 4.7   Application of Proceeds.  The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in accordance with, an in any order of priority
set forth in, the Credit Agreement, or as otherwise permitted under the other
Loan Documents or applicable law.



--------------------------------------------------------------------------------

 



Section 4.8   Occupancy After Foreclosure.  The purchaser at any foreclosure
sale pursuant to Section 4.1(d) shall become the legal owner of the Mortgaged
Property.  All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand.  It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

Section 4.9   Additional Advances and Disbursements; Costs of Enforcement.

(a)       Upon the occurrence and during the continuance of an Event of Default,
Mortgagee shall have the right, but not the obligation, to cure such Event of
Default in the name and on behalf of Mortgagor.  All sums advanced and expenses
incurred at any time by Mortgagee under this Section 4.9, or otherwise under
this Mortgage or any of the other Loan Documents or applicable law, shall bear
interest from the date that such sum is advanced or expense incurred, to and
including the date of reimbursement, computed at the Default Rate or other
applicable rate of interest pursuant to the Credit Agreement,  and shall be
secured by this Mortgage.

(b)       Mortgagor shall pay all expenses (including reasonable attorneys’ fees
and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Secured Obligations or any claim under this Mortgage and the
other Loan Documents, and for the curing thereof, or for defending or asserting
the rights and claims of Mortgagee in respect thereof, by litigation or
otherwise.

Section 4.10   No Mortgagee in Possession.  Neither the enforcement of any of
the remedies under this Article 4, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or  be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

﻿

Section 5.1   Assignment.   Mortgagor hereby absolutely grants and assigns to
Mortgagee the Leases and Rents.  Nevertheless, subject to the terms of this
Section 5.1, Mortgagee grants to Mortgagor a revocable license to operate and
manage the Leases and Rents and to collect the Rents.  Upon the occurrence and
during the continuance of an Event of Default, without need for notice or demand
to Mortgagor, the license granted to Mortgagor herein shall automatically be
revoked, and Mortgagee shall immediately be entitled to possession of all Leases
and Rents, whether or not Mortgagee enters upon or takes control of the Leases
and Rents.  Additionally, upon the occurrence and during the continuance of an
Event of Default, Mortgagee shall be entitled to: (a) notify any person that the
Leases have been assigned to Mortgagee and that



--------------------------------------------------------------------------------

 



all Rents are to be paid directly to Mortgagee, whether or not Mortgagee has
commenced or completed foreclosure or taken possession of the Mortgaged
Property; (b) settle, compromise, release, extend the time of payment of, and
make allowances, adjustments and discounts of any Rents or other obligations
under the Leases; (c) enforce payment of Rents and other rights under the
Leases, prosecute any action or proceeding, and defend against any claim with
respect to Rents and Leases; (d) enter upon, take possession of and operate the
Mortgaged Property; (e) lease all or any part of the Mortgaged Property; and/or
(f) perform any and all obligations of Mortgagor under the Leases and exercise
any and all rights of Mortgagor therein contained to the full extent of
Mortgagor’s rights and obligations thereunder, with or without the bringing of
any action or the appointment of a receiver.  Mortgagor hereby irrevocably
authorizes and directs each tenant under any Lease to rely upon any written
notice of the existence of an Event of Default sent by Mortgagee to any such
tenant, and thereafter to pay Rents to Mortgagee, without any obligation or
right to inquire as to whether an Event of Default actually exists and even if
some notice to the contrary is received from Mortgagor, who shall have no right
or claim against any such tenant for any such Rents so paid to Mortgagee.

Section 5.2   No Merger of Estates.  So long as any part of the Secured
Obligations remain unpaid and undischarged, the fee and leasehold estates to the
Mortgaged Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Mortgagor, Mortgagee, any
lessee or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

﻿

Section 6.1   Security Interest.  This Mortgage constitutes a “Security
Agreement” on personal property within the meaning of the UCC and other
applicable law with respect to the Personalty, Fixtures, Plans, Leases, Rents,
Property Agreements and all other Mortgaged Property which is personal property
under the UCC.  To this end, Mortgagor grants to  Mortgagee, for the benefit of
the Agent and the Lenders, a security interest in the Personalty, Fixtures,
Plans, Leases, Rents, Property Agreements and all other Mortgaged Property which
is personal property to secure the payment and performance of the Secured
Obligations and agrees that Mortgagee shall have all the rights and remedies of
a secured party under the UCC with respect to such property.  Any notice of
sale, disposition or other intended action by Mortgagee with respect to the
Personalty, Fixtures, Plans, Leases, Rents, Property Agreements and other
Mortgaged Property which is personal property sent to Mortgagor at least five
(5) days prior to any action under the UCC shall constitute reasonable notice to
Mortgagor.

Section 6.2   Financing Statements.  Mortgagor hereby irrevocably authorizes
Mortgagee at any time and from time to file in any filing office in any UCC
jurisdiction one or more financing or continuation statements and amendments
thereto, relative to all or any part of the Mortgaged Property, without the
signature of Mortgagor where permitted by law.  Mortgagor agrees to furnish
Mortgagee, promptly upon request, with any information required by Mortgagee to
complete such financing or continuation statements.  If Mortgagee has filed any
initial financing statements or amendments in any UCC jurisdiction prior to the
date hereof, Mortgagor ratifies and confirms its authorization of all such
filings.  Mortgagor acknowledges that



--------------------------------------------------------------------------------

 



it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Mortgagee, and agrees that it will not do so without Mortgagee’s
prior written consent, subject to Mortgagor’s rights under Section 9-509(d)(2)
of the UCC.  Mortgagor shall execute and deliver to Mortgagee, in form and
substance satisfactory to Mortgagee, such additional financing statements and
such further assurances as Mortgagee may, from time to time, reasonably consider
necessary to create, perfect and preserve Mortgagee’s security interest
hereunder and Mortgagee may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.

Section 6.3   Fixture Filing.  This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures.  Information concerning the security interest
herein granted may be obtained at the addresses of Debtor (Mortgagor) and
Secured Party (Mortgagee) as set forth in the first paragraph of this Mortgage.
The name of the record owner of the real property on which goods are or are to
become fixtures FLEISCHMANN’S VINEGAR COMPANY, INC..  Mortgagor’s Delaware
organizational identification number is 3559265.

ARTICLE 7

MISCELLANEOUS

﻿

Section 7.1   Notices.  Any notice required or permitted to be given under this
Mortgage shall be in writing and given in the manner set forth in the Credit
Agreement.

Section 7.2   Covenants Running with the Land.  All Secured Obligations
contained in this Mortgage are intended by Mortgagor and Mortgagee to be, and
shall be construed as, covenants running with the Mortgaged Property.  As used
herein, “Mortgagor” shall refer to the party named in the first paragraph of
this Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Mortgagee has or will consent to any
such conveyance or transfer of the Mortgaged Property).  All persons or entities
who may have or acquire an interest in the Mortgaged Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

Section 7.3   Attorney-in-Fact.  Mortgagor hereby irrevocably appoints Mortgagee
and its successors and assigns, as its attorney‑in‑fact, which agency is coupled
with an interest, (a) to execute and/or record any notices of completion,
cessation of labor, or any other notices that Mortgagee deems appropriate to
protect Mortgagee’s interest, if Mortgagor shall fail to do so within ten (10)
days after written request by Mortgagee, (b) upon the issuance of a deed
pursuant to the foreclosure of this Mortgage or the delivery of a deed in lieu
of foreclosure, to execute all instruments of assignment, conveyance or further
assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans and
Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like



--------------------------------------------------------------------------------

 



papers necessary to create, perfect or preserve Mortgagee’s security interests
and rights in or to any of the collateral, and (d) while any Event of Default
exists, to perform any obligation of Mortgagor hereunder;
however:  (1) Mortgagee shall not under any circumstances be obligated to
perform any obligation of Mortgagor; (2)  any sums advanced by Mortgagee in such
performance shall be added to and included in the Secured Obligations and shall
bear interest at the Default Rate or other applicable rate of interest pursuant
to the Credit Agreement; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this Section.

Section 7.4   Successors and Assigns.  This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and assigns.  Mortgagor shall not, without the prior written consent of
Mortgagee, assign any rights, duties or obligations hereunder.

Section 7.5   No Waiver.  Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and  Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.

Section 7.6   Subrogation.  To the extent proceeds of the Loans have been used
to extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

Section 7.7   Conflicts.  If any conflict or inconsistency exists between this
Mortgage and the Credit Agreement, the Credit Agreement shall govern.  If any
conflict or inconsistency exists between this Mortgage and any of the Notes, the
Notes shall govern.

Section 7.8   Release.   Upon payment in full and performance of all of the
Secured Obligations, and otherwise in accordance with the terms, conditions and
provisions set forth in Section 9.20 of the Credit Agreement, Mortgagee shall
deliver to Mortgagor a written release or satisfaction of this Mortgage (without
recourse and without representation and warranty). Mortgagor shall pay
Mortgagee’s reasonable costs incurred in connection with same.

Section 7.9   Waiver of Stay, Moratorium and Similar Rights.  Mortgagor agrees,
to the full extent that it may lawfully do so, that it will not at any time
insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Mortgage or the Secured Obligations or any agreement
between Mortgagor and Mortgagee or any rights or remedies of Mortgagee.

Section 7.10   Obligations of Mortgagor, Joint and Several.  If more than one
person or entity has executed this Mortgage as “Mortgagor,” the obligations of
all such persons or entities hereunder shall be joint and several.



--------------------------------------------------------------------------------

 



Section 7.11   Governing Law.  THE PROVISIONS OF THIS MORTGAGE REGARDING THE
CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS HEREIN
GRANTED SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE IN WHICH THE LAND IS LOCATED.  ALL OTHER PROVISIONS OF
THIS MORTGAGE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

Section 7.12   Headings.  The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 7.13   Severability.  If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

Section 7.14   Counterparts.  This Mortgage may be executed in counterparts, all
of which counterparts together shall constitute one and the same instrument (and
original signature pages and notary pages from each counterpart may be assembled
into one original document to be recorded).

Section 7.15   Entire Agreement.  This Mortgage and the other Loan Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof.  Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements between the parties.

Section 7.16   Indemnity and Expenses

(a)       Mortgagor agrees to indemnify, reimburse and hold the Mortgagee, each
other Lender and their respective successors, assigns, employees, affiliates and
agents (hereinafter in this Section 7.16 referred to individually as
“Indemnitee,” and collectively as “Indemnitees”) harmless from any and all
liabilities, obligations, damages, injuries, penalties, claims, demands,
actions, suits, judgments and any and all costs, expenses or disbursements
(including reasonable attorneys’ fees and expenses) (for the purposes of this
Section 7.16 the foregoing are collectively called “expenses”) of whatsoever
kind and nature imposed on, asserted against or incurred by any of the
Indemnitees in any way relating to or arising out of this Mortgage or in any
other way connected with the administration of the transactions contemplated
hereby or the enforcement of any of the terms of, or the preservation of any
rights under any thereof, or in any way relating to or arising out of the
manufacture, ownership, ordering, purchase, delivery, control, acceptance,
lease, financing, possession, operation, condition, sale, return or other
disposition, or use of the Mortgaged Property (including, without limitation,
latent or other defects, whether or not discoverable), the violation of the laws
of any country, state or other governmental body or unit, any tort (including,
without limitation, claims arising or imposed under the doctrine of strict



--------------------------------------------------------------------------------

 



liability, or for or on account of injury to or the death of any Person
(including any Indemnitee), or property damage), or contract claim; provided
that no Indemnitee shall be indemnified pursuant to this Section 7.16 for
losses, damages or liabilities to the extent caused by the gross negligence or
willful misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  Mortgagor agrees that
upon written notice by any Indemnitee of the assertion of such a liability,
obligation, damage, injury, penalty, claim, demand, action, suit or judgment,
Mortgagor shall assume full responsibility for the defense thereof.  Each
Indemnitee agrees to use its best efforts to promptly notify Mortgagor of any
such assertion of which such Indemnitee has knowledge.

(b)       Without limiting the application of Section 7.16(a) hereof, Mortgagor
agrees  to pay or reimburse the Mortgagee  for any and all reasonable fees,
costs and expenses of whatever kind or nature incurred in connection with the
creation, preservation or protection of the Mortgagee’s Liens on, and security
interest in, the Mortgaged Property, including, without limitation, all fees and
taxes in connection with the recording or filing of instruments and documents in
public offices, payment or discharge of any taxes or Liens upon or in respect of
the Mortgaged Property, premiums for insurance with respect to the Mortgaged
Property and all other fees, costs and expenses in connection with protecting,
maintaining or preserving the Mortgaged Property and the Mortgagee’s interest
therein, whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions, suits or proceedings arising out of or relating to the
Mortgaged Property.

(c)       Without limiting the application of Section 7.16(a) or 7.16(b) hereof,
Mortgagor agrees to pay, indemnify and hold each Indemnitee harmless from and
against any loss, costs, damages and expenses which such Indemnitee may suffer,
expend or incur in consequence of or growing out of any misrepresentation by
Mortgagor in this Mortgage or in any writing contemplated by or made or
delivered pursuant to or in connection with this Mortgage.  If and to the extent
that the obligations of Mortgagor under this Section 7.16 are unenforceable for
any reason, Mortgagor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

(d)       Any amounts paid by any Indemnitee as to which such Indemnitee has the
right to reimbursement shall constitute Secured Obligations secured by the
Mortgaged Property.  The indemnity obligations of Mortgagor contained in this
Section 7.16 shall continue in full force and effect notwithstanding the full
payment of all of the other Secured Obligations.

Section 7.17   Reduction of Secured Amount.  In the event that the maximum
principal amount secured by this Mortgage is less than the aggregate Secured
Obligations then the amount secured hereby shall be reduced only by the last and
final sums that Mortgagor or any other Credit Party repays with respect to the
Secured Obligations and shall not be reduced by any intervening repayments of
the Secured Obligations.  So long as the balance of the Secured Obligations
exceeds the amount secured hereby, any payments of the Secured Obligations shall
not be deemed to be applied against, or to reduce, the portion of the Secured
Obligations secured by this Mortgage.

Section 7.18   Future Advances.  This Mortgage is given to secure the Secured
Obligations and shall secure not only presently existing Secured Obligations
under the



--------------------------------------------------------------------------------

 



Loan Documents but also any and all other Secured Obligations which may
hereafter be owing by Mortgagor to the Lenders under the Loan Documents, however
incurred, whether interest, discount or otherwise, and whether the same shall be
deferred, accrued or capitalized, including future advances and re-advances,
pursuant to the Credit Agreement or the other Loan Documents, whether such
advances are obligatory or to be made at the option of the Lenders, or
otherwise, to the same extent as if such future advances were made on the date
of the execution of this Mortgage.  The Lien of this Mortgage shall be valid as
to all Secured Obligations secured hereby, including future advances, from the
time of the original recording of the Original Mortgage for record in the
recorder’s office of the county in which the Mortgaged Property is located.  To
the maximum extent permitted by law, this Mortgage is intended to and shall be
valid and have priority over all subsequent Liens and encumbrances, including
statutory Liens, excepting solely taxes and assessments levied on the real
estate, to the extent of the maximum amount secured hereby, and Permitted
Encumbrances related thereto.  Although this Mortgage is given to secure all
future advances made by Mortgagee and the other Lenders to or for the benefit of
Mortgagor or the Mortgaged Property, whether obligatory or optional, Mortgagor
and Mortgagee hereby acknowledge and agree that Mortgagee and the other Lenders
are obligated by the terms of the Loan Documents to make certain future
advances, including advances of a revolving nature, subject to the fulfillment
of the relevant conditions set forth in the Loan Documents.

Section 7.19   WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, MORTGAGOR AND MORTGAGEE HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
MORTGAGE AND THE OTHER LOAN DOCUMENTS.  MORTGAGOR AND MORTGAGEE ACKNOWLEDGE THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS MORTGAGE AND THE OTHER LOAN
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS.  MORTGAGOR AND MORTGAGEE EACH WARRANT AND REPRESENT THAT EACH
HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

Section 7.20   Local Law Provisions.  In the event of any conflict between the
terms and provisions of any other sections or this Mortgage and this Section
7.20, the terms and provisions of this Section 7.20 shall govern and
control.  With respect to the Mortgaged Property which is located in the State
of New York, notwithstanding anything contained herein to the contrary:

(a)       Statement in Accordance with Section 274-a of the New York Real
Property Law.  Mortgagee shall, within fifteen (15) days after written request,
provide Mortgagor with the statement required by Section 274-a of the New York
Real Property Law (the “NYRPL”).

(b)       Trust Fund for Advances.  In compliance with Section 13 of the New
York Lien Law, Mortgagor agrees that it will receive the advances, if any,
secured by this Mortgage and will hold the right to receive such advances as a
trust fund to be applied first to the purposes of paying the cost of the
building(s) and other improvements located on the Mortgaged Property,  



--------------------------------------------------------------------------------

 



and Mortgagor will apply the same first to the payment of the cost of the
building(s) and other improvements located on the Mortgaged Property before
using any part of the same for any other purpose.

(c)       Future Advances.  Pursuant to Section 281 of the NYRPL, this Mortgage
shall secure the indebtedness created by future advances under the Notes made
within twenty years of the date of recording hereof up to the aggregate amount
at any time outstanding up to the maximum principal amount of $1,478,400.00,
whether such advances are obligatory or are to be made at the option of the
Mortgagee or otherwise, to the same extent and with the same priority of liens
as if such future advances had been made at the time this Mortgage was recorded
pursuant to Section 281 of the NYRPL, although there may have been no advances
made at the time of the execution and acknowledgment hereof, and although there
may be no indebtedness outstanding at the time any advance is made, provided,
however, that the maximum principal sum secured by this Mortgage at execution or
which under any contingency may be secured hereby at any time in the future
shall not exceed the principal sum of $1,478,400.00, and, provided, further,
that any payments made from time to time in reduction of the principal amount of
the indebtedness evidenced by the Notes shall be applied first in reduction of
that portion of such indebtedness in excess of the sum secured hereby, in such
order as Mortgagee shall elect, it being the intention of the Mortgagor and the
Mortgagee that the payments in reduction of the indebtedness evidenced by the
Notes shall not reduce the sums secured hereby until such time as: (i) such
indebtedness shall have been reduced to $1,478,400.00 or less, and (ii)
Mortgagee shall have no further obligation to make loans under the Credit
Agreement.

(d)       New York Real Property Law Article 4-A.  If this Mortgage shall be
deemed to constitute a "mortgage investment" as defined by Section 125 of the
NYRPL, then this Mortgage shall and hereby does (i) confer upon Mortgagee the
powers and (ii) impose upon the Mortgagee the duties of trustees set forth in
Section 126 of the NYRPL.

(d)       Section 291-f of New York Real Property Law.  This Mortgage is
intended to be, and shall operate as, the agreement described in Section 291-f
of the NYRPL and shall be entitled to the benefits afforded thereby.  For
purposes of Section 291-f of the NYRPL, all existing tenants, if any, and every
tenant or subtenant who after the recording of this Mortgage, enters into a
Lease upon the Mortgaged Property or who acquires by instrument of assignment or
by operation of law a leasehold estate upon the Mortgaged Property is hereby
notified that Mortgagor shall not, without obtaining Mortgagee's prior consent
in each instance, cancel, abridge or otherwise modify any Leases or accept
prepayments for more than thirty (30) days of installments of rent to become due
with respect to any Lease thereof having an unexpired term on the date of this
Mortgage of five (5) years or more, except as expressly permitted under this
Mortgage or the assignment, and that any such cancellation, abridgement,
modification or prepayment made by any such tenant or subtenant without either
being expressly permitted under this Mortgage or receiving Mortgagee's prior
consent shall be voidable by Mortgagee at its option.

(e)       Sections 254, 271, 272 and 291-f of New York Real Property Law.  All
covenants of the Mortgagor herein contained shall be construed as affording to
Mortgagee rights additional to and not exclusive of the rights conferred under
the provisions of Sections 254, 271, 272 and 291-f of the NYRPL or any other
applicable legal requirement.



--------------------------------------------------------------------------------

 



(f)       RPAPL.  If an Event of Default shall occur and be continuing,
Mortgagor expressly acknowledges and agrees that Mortgagee shall have the right
to elect to sell (and, in the case of any default of purchaser, resell) the
Mortgaged Property or any part thereof by exercise of the power of foreclosure
or of sale granted to Mortgagee by Articles 13 of the New York Real Property
Actions and Proceedings Law (the “RPAPL”), as amended from time to time or any
successor law thereto.  In such case, Mortgagee may commence a civil action to
foreclose this Mortgage pursuant to Article 13 of the RPAPL, or it may proceed
and sell the Mortgaged Property pursuant to the RPAPL to satisfy all amounts
secured hereby.

(g)       MAXIMUM SECURED AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE MAXIMUM AMOUNT OF PRINCIPAL INDEBTEDNESS SECURED BY THIS
MORTGAGE AT THE TIME OF EXECUTION OR WHICH UNDER ANY CONTINGENCY MAY HEREAFTER
BECOME SECURED BY THIS MORTGAGE AT ANY TIME IS $1,478,400.00; PROVIDED, THAT
SUCH LIMITATION SHALL NOT LIMIT THE SECURITY OF THIS MORTGAGE WITH RESPECT TO
(A) INTEREST ON THE AFORESAID PRINCIPAL INDEBTEDNESS AT THE RATES SET FORTH IN
THE NOTE, AND (B) REPAYMENT TO MORTGAGEE AFTER DEFAULT OF SUMS ADVANCED OR PAID
FOR REAL ESTATE TAXES, CHARGES AND ASSESSMENTS THAT MAY BE IMPOSED BY LAW UPON
THE MORTGAGED PROPERTY, AND (C) REPAYMENT TO MORTGAGEE AFTER DEFAULT OF SUMS
ADVANCED OR PAID FOR INSURANCE PREMIUMS WITH RESPECT TO THE MORTGAGED PROPERTY,
AND (D) REPAYMENT TO MORTGAGEE AFTER DEFAULT OF ALL REASONABLE LEGAL COSTS OR
EXPENSES OF COLLECTION OF THE DEBT SECURED BY THIS MORTGAGE OR OF THE DEFENSE OR
PROSECUTION OF THE RIGHTS AND LIEN CREATED BY THIS MORTGAGE, AND (E) REPAYMENT
TO MORTGAGEE AFTER DEFAULT OF SUMS ADVANCED OR PAID TO WHICH MORTGAGEE BECOMES
SUBROGATED, UPON PAYMENT, UNDER RECOGNIZED PRINCIPLES OF LAW OR EQUITY, OR UNDER
EXPRESS STATUTORY AUTHORITY.  THE SECURED AMOUNT SHALL BE REDUCED ONLY BY THE
LAST AND FINAL SUMS THAT BORROWERS REPAY WITH RESPECT TO THE LOAN AND SHALL NOT
BE REDUCED BY ANY INTERVENING REPAYMENTS OF THE LOAN BY BORROWERS.  AS OF THE
DATE HEREOF, THE TOTAL AMOUNT OF THE LOANS EXCEEDS THE SECURED AMOUNT, SO THAT
THE SECURED AMOUNT REPRESENTS ONLY A PORTION OF THE SECURED OBLIGATIONS ACTUALLY
OUTSTANDING. So long as the aggregate amount of the SECURED Obligations exceeds
the Secured Amount, any payments of the SECURED Obligations shall not be deemed
to be applied against, or to reduce, the Secured Amount. Such payments shall
instead be deemed to reduce only such portions of the SECURED Obligations as are
unsecured or secured by other collateral.

(h)       Mortgage Tax Statement.  This Mortgage does not cover real property
principally improved or to be improved by one or more structures containing, in
the aggregate, not more than six residential dwelling units, each having its own
separate cooking facilities.



--------------------------------------------------------------------------------

 



(i)       LEGAL EFFECT.  BY EXECUTION OF THIS MORTGAGE, MORTGAGOR EXPRESSLY
ACKNOWLEDGES THE RIGHT TO ACCELERATE THE OBLIGATION EVIDENCED BY THE NOTES;
ACKNOWLEDGES THAT THE UNDERSIGNED HAS READ THIS MORTGAGE AND THAT ANY AND ALL
QUESTIONS REGARDING THE LEGAL EFFECT OF THIS MORTGAGE AND ITS PROVISIONS HAVE
BEEN EXPLAINED FULLY TO MORTGAGOR, AND MORTGAGOR HAS CONSULTED WITH ITS COUNSEL
PRIOR TO EXECUTING THIS MORTGAGE; AND ACKNOWLEDGES THAT ALL WAIVERS OF THE
AFORESAID RIGHTS OF BORROWER HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND
WILLINGLY BY THE UNDERSIGNED, ON BEHALF OF MORTGAGOR, AS PART OF A BARGAINED-FOR
LOAN TRANSACTION AND THAT THIS MORTGAGE IS VALID AND ENFORCEABLE BY MORTGAGEE
AGAINST MORTGAGOR IN ACCORDANCE WITH ALL THE TERMS AND CONDITIONS HEREOF.

(j)       Tax Law.  Mortgagor shall pay all taxes imposed pursuant to Article 11
of the Tax Law of the State of New York or any other statute, order or
regulation, whether said tax is imposed at the time of recording or subsequent
thereto.  This obligation shall survive the satisfaction or other termination of
this Mortgage.

(k)       Foreclosure Laws.  In the event that any provision in this Mortgage
shall be inconsistent with any applicable provision of the law of the state in
which the Land is located governing foreclosure, (herein collectively called the
“Foreclosure Laws”), the provisions of the Foreclosure Laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with the Foreclosure Laws.  If any provision of this
Mortgage shall grant to Mortgagee any rights or remedies upon default of
Mortgagor which are more limited than the rights that would otherwise be vested
in Mortgagee under the Foreclosure Laws in the absence of said provision,
Mortgagee shall be vested with the rights granted in the Foreclosure Laws to the
full extent permitted by law.  Without limiting the generality of the foregoing,
all expenses incurred by Mortgagee to the extent reimbursable under the
Foreclosure Laws, whether incurred before or after any decree or judgment of
foreclosure, and whether or not provided for elsewhere in this Mortgage, shall
be added to the indebtedness secured by this Mortgage or by the judgment of
foreclosure.

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------

 

 

EXECUTED as of the date first above written.

﻿

 

 

 

Mortgagor:

FLEISCHMANN’S VINEGAR COMPANY,

﻿

INC., a Delaware corporation

﻿

 

 

 

﻿

 

 

 

﻿

By:  

/s/ Jerry Peters

﻿

 

Name: 

Jerry Peters

﻿

 

Title: 

Executive Vice President &

﻿

 

Assistant Secretary

﻿

﻿

﻿

﻿

﻿

Acknowledgment by a Person Outside New York State (RPL § 309-b)

﻿

 

 

 

State of

Nebraska

   )

 

﻿

 

   ) :ss.:

 

County of

Douglas

   )

 

﻿

On the   19th   day of    December     in the year   2016   before me, the
undersigned, personally appeared     Jerry Peters     personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument, and that
such individual(s) made such appearance before the undersigned in     Omaha,
NE     (insert the city or other political subdivision and the state or country
or other place the acknowledgment was taken).

﻿

﻿

﻿

 

/s/ Sara Beller 

 

(signature and office of individual taking acknowledgment)

 

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description of the Land

﻿

Real property in the Town of Rose, County of Wayne, State of New York, described
as follows:

ALL THAT TRACT OR PARCEL OF LAND, SITUATE IN THE TOWN OF ROSE, COUNTY OF WAYNE,
STATE OF NEW YORK, BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE CENTERLINE OF NYS ROUTE 414, SAID POINT OF BEGINNING
BEING NORTH 18° 58' 00" WEST, 1242.72 FEET ALONG THE CENTERLINE OF SAID ROAD
FROM ITS INTERSECTION WITH THE CENTERLINE OF LYMAN ROAD, SAID POINT OF BEGINNING
ALSO MARKING THE SOUTHWEST CORNER OF LAND NOW OR FORMERLY OWNED BY EARL G. AND
LAURA R. ROGERS, AS RECORDED IN THE WAYNE COUNTY CLERK'S OFFICE IN LIBER 376OF
DEEDS AT PAGE 171; AND

RUNNING THENCE THE FOLLOWING COURSES AND DISTANCES ALONG LAND NOW OR FORMERLY
OWNED BY SAID ROGERS, SOUTH 83° 11' 33" EAST, PASSING THROUGH AN IRON PIN, 27.48
FEET DISTANT AND CONTINUING ON THE SAME COURSE, 1339.49 FEET DISTANT FARTHER,
COMPRISING A TOTAL DISTANCE OF 1366.97 FEET TO AN IRON PIPE, NORTH 3° 40' 10"
EAST, 648.06 FEET TO AN IRON PIPE AND NORTH 5° 36' 14" EAST, 1008.85 FEET TO AN
IRON PIN, MARKING A POINT IN THE SOUTHERLY LINE OF LAND NOW OR FORMERLY OWNED BY
MARINE MIDLAND BANK, AS RECORDED IN THE WAYNE COUNTY CLERK'S OFFICE IN LIBER 708
OF DEEDS AT PAGE 750;

THENCE THE FOLLOWING COURSES AND DISTANCES ALONG LAND NOW OR FORMERLY OWNED BY
MARINE MIDLAND BANK, SOUTH 83° 04' 06" EAST, 459.36 FEET TO AN IRON PIN AND
SOUTH 8° 57' 00" WEST PASSING THROUGH AN IRON PIN, 2757.54 FEET DISTANT AND
CONTINUING ON THE SAME COURSE 24.77 FEET DISTANT FARTHER, COMPRISING A TOTAL
DISTANCE OF 2782.31 FEET, (ERRONEOUSLY REFERRED TO AS 2762.31 FEET IN DEED
RECORDED NOVEMBER 1, 2002 IN INSTRUMENT NO. 9014949) TO A P.K. NAIL IN THE
CENTERLINE OF LYMAN ROAD;

THENCE THE FOLLOWING COURSES AND DISTANCES ALONG THE CENTERLINE OF SAID ROAD
NORTH 83° 12' 13" WEST, 527.98 FEET TO A P.K. NAIL AND NORTH 82° 33' 13" WEST,
597.34 FEET TO A POINT IN THE CENTERLINE OF NYS ROUTE 414; THENCE NORTH 18° 58'
00" WEST, ALONG THE CENTERLINE OF SAID HIGHWAY, 1242.72 FEET TO THE POINT OF
BEGINNING.

For Information: District Section 74115 Block 00 Lot 001780

﻿

Common Address:     4754 Route 414, North Rose, New York 14516

﻿



 

--------------------------------------------------------------------------------